The Commissary-General and Judge for probate of wills, (Walter Dulany,) doth adjudge, and decree, that the paper exhibited in this cause, as and for the last will of the said Theodosia Key, take effect as, and be taken, deemed, held and established for, the last will of the said Theodosia *512Key, so far forth as the same concerns the personal estate the said deceased. It is further ordered, and decreed, that the letters of administration, heretofore granted unto a certain Norman Bruce, before the present will was disco-v'ered, be totally vacated, and rendered null and void, and that letters of administration, with a copy of the said will annexed, be granted to the said Norman Bruce, justice so requiring.
The visitors of the free-school appealed to the Court of Delegates. See the act of 1715, c. 39. s. 27, 28. and 1726, c. 9. s. 2.
The Governor, on the 5th of December, 1772, issued a commission to John Ridout, William Hayward, Daniel of St. Thomas Jenifer, John Hepburn, and James Dickinson, or any three of them, to be commissioners and delegates, to view, inspect, examine and correct the decree of the Commissary-General, &c.
The Court of Delegates, composed of the whole of the above named commissioners, met on the 8th of April, 1773, and were qualified. And on the 16th oí April, they ordered, determined, adjudged and decreed, that the decree or sentence aforesaid, made by the Commissary-General, be in all things affirmed, and stand in its full force and effect; and that the paper exhibited in the Commissary’s Court as the last will of Mrs. Theodosia Key, take effect as, and to be taken, deemed, held and established for, the last will of the said Theodosia Key, so far forth as the same concerns the personal estate of the said deceased, and that the letters of administration, heretofore granted by the Commissary-General to Norman Bruce, before the present will was discovered, be totally vacated, and rendered null and void ; and that letters of administration, with a copy of the will annexed, be granted to the said Norman Bruce. And further, it is ordered, adjudged and decreed, that the appellants pay unto the'appellees their costs in defending this appeal, and that the clerk tax the spsts all which justice requireth.
*513Note. — The acts under which the Prerogative Court and the Court'of Delegates exercised jurisdiction, have been repealed by the acts establishing the new testamentary system.